EXHIBIT 10.1
 
MUTUAL TERMINATION AGREEMENT


This Mutual Termination Agreement (the “Agreement”) is entered into as of
January 24, 2017 by and among Investors Bancorp, Inc. (“Investors Bancorp”), a
Delaware corporation, Investors Bank, a New Jersey chartered savings bank
(“Investors Bank”), and The Bank of Princeton (“BOP”), a New Jersey chartered
bank.


RECITALS


WHEREAS, Investors Bancorp, Investors Bank and BOP entered into an Agreement and
Plan of Merger dated as of May 3, 2016 (the “Merger Agreement”), which provides
for the merger of BOP with and into Investors Bank, with Investors Bank as the
surviving entity (the “Merger”);
 
                WHEREAS, concurrently with the execution and delivery of the
Merger Agreement, each of the directors and executive officers of BOP entered
into voting agreements with Investors Bancorp in the form attached to the Merger
Agreement (the “Voting Agreements”);


WHEREAS, capitalized terms used but not otherwise defined herein shall have the
respective meanings assigned to such terms in the Merger Agreement; and


WHEREAS, Section 11.1.1 of the Merger Agreement provides that the Merger
Agreement may be terminated at any time prior to the Closing Date by mutual
written consent of Investors Bancorp and BOP.


AGREEMENT


NOW, THEREFORE, in consideration of the promises and the agreements set forth
herein, the parties agree as follows:


1.           Termination of Merger Agreement.  In accordance with Section 11.1.1
of the Merger Agreement, Investors Bancorp and BOP agree that the Merger
Agreement be, and hereby is, terminated as of the date of this Agreement by
mutual written consent of the parties.  Except as expressly provided in this
Agreement, upon the execution of this Agreement by the parties, the Merger
Agreement shall be void and of no further effect, and there shall be no
liability under the Merger Agreement on the part of any party thereto, or any of
their respective affiliates, subsidiaries, directors, officers, shareholders,
employees, agents, financial advisors, legal advisors, or other representatives,
and all rights and obligations of the parties thereunder shall cease.


2.           Unconditional Release.  Each of Investors Bancorp, Investors Bank
and BOP hereby unconditionally and irrevocably acquits, remises, releases and
forever discharges the other parties, their affiliates, and their respective
present, future or former officers, directors, employees, affiliates, agents,
shareholders, members, partners, advisors and representatives, and their
respective successors and assigns of and from any and all claims, losses,
liabilities, demands and causes of action of any kind whatsoever arising under
the Merger Agreement or the Voting Agreements.


  1
 

--------------------------------------------------------------------------------

 
3.           Termination of Voting Agreements.  The Voting Agreements are hereby
terminated as of the date of this Agreement.


4.           Survival of Confidentiality Agreement.  Notwithstanding anything
contained in this Agreement or in the Merger Agreement to the contrary, the
Confidentiality Agreement dated as of August 19, 2015, between Investors Bancorp
and BOP (the “Confidentiality Agreement”) shall continue in full force and
effect in accordance with its terms, except that the last paragraph set forth on
page 3 that begins “You agree that, for a period of one year from the date
hereof,” is hereby amended to read “You agree that, for the period beginning on
the date hereof and ending on December 31, 2017,”.  Pursuant to Section 12.1 of
the Merger Agreement and the Confidentiality Agreement, each party shall, and
shall use its reasonable best efforts to cause its respective affiliates,
directors, officers, and employees to, maintain the confidentiality of all
information obtained from any other party which is not otherwise publicly
disclosed by such other party. Each party and its respective affiliates,
directors, officers, and employees shall upon request return to the other
parties all non-public information of such other parties, and all copies
thereof, whether in written or other tangible form.


5.           Parties’ Costs. Each of the parties acknowledges and agrees that it
is responsible for all costs and expenses incurred by it or on its behalf in
connection with the transactions contemplated by the Merger Agreement, and
Investors Bancorp and Investors Bank hereby agree that notwithstanding Section
11.2.2(A) of the Merger Agreement, no amounts are due from BOP with respect to
the costs and expenses of filing and other fees paid to the SEC in connection
with the Merger Registration Statement.


6.            No Breach. The parties acknowledge that neither Investors Bancorp,
Investors Bank nor BOP has breached any obligation or representation under the
Merger Agreement.


7.            Non-Disparagement.  The parties recognize that it is important
that each of Investors Bancorp, Investors Bank and BOP, and their respective
affiliates and successors and assigns, maintain a favorable business reputation
in general. In furtherance, each party hereto agrees to, and agrees to use its
reasonable best efforts to cause its respective affiliates, directors, officers,
and employees to, while they are serving as directors of or employed by such
party, not make any statement or commit any act or omission that would disparage
or adversely affect the reputation of any other party or such other party’s
respective affiliates, directors, officers, or employees. Nothing in this
provision shall prevent any of the foregoing persons from giving truthful
information at any time to the extent required by subpoena or other legal
process, provided that such person must comply with all obligations set forth in
this Section 7.


  8.           Public Announcement.  Investors Bancorp, Investors Bank and BOP
shall mutually agree as to the form and substance of any press release or
written shareholder notification related to the Merger, the Merger Agreement or
this Agreement; provided, however, that nothing contained herein shall prohibit
any party, following written notification to the other parties, from making any
disclosure that, in the written opinion of its legal counsel, it is required by
applicable law, rule or regulation to make.


  2
 

--------------------------------------------------------------------------------

 

9.           Non-Solicitation.  For the period beginning on the date hereof and
ending on December 31, 2017, Investors Bank acknowledges and agrees that it will
not directly solicit or call on, on its own behalf or on behalf of any of its
Subsidiaries, any Person who, to Investors Bank’s knowledge as of the date
hereof, is a customer of BOP or any of its Subsidiaries as of the date hereof,
for the purpose of extending credit to such Person.  Notwithstanding the
foregoing, nothing herein shall prohibit Investors Bank from engaging in
business with any Person who is a customer of BOP or its Subsidiaries as of the
date hereof if (i) such Person independently initiates contact with Investors
Bank without Investors Bank having solicited such Person in any manner, (ii)
such Person initiates contact with Investors Bank in response to a general
solicitation or advertisement for business placed by Investors Bank that is not
specifically directed to such Person, or (iii) such Person is an existing
customer of Investors Bank or any of its Subsidiaries, other than a Person who
is a joint customer of both Investors Bank and BOP as of the date hereof in
connection with a loan participation.
 
                10.           Governing Law.  This Agreement shall be governed
by and construed in accordance with the laws of the State of Delaware, without
regard to conflicts of laws principles.


11.           Successors; Assignment. This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the parties and their
respective successors and permitted transferees and assignees. Neither this
Agreement nor any interest herein may directly or indirectly be transferred or
assigned by any party, in whole or in part, without the prior written consent of
the other parties.


12.           Specific Performance.  The parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement was not
performed in accordance with the terms hereof and that the parties shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at law or in equity.


13.           Headings.  The descriptive headings contained in this Agreement
are included for convenience of reference only and shall not effect in any way
the meaning or interpretation of this Agreement.


14.           Amendment; Counterparts.  This Agreement may be modified or
amended only by a writing signed by the parties hereto.  This Agreement may be
executed and delivered (including by facsimile or other electronic transmission)
in one or more counterparts, and by the different parties hereto in separate
counterparts, each of which when executed and delivered (including by electronic
transmission) shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement.
 
                15.            Entire Agreement. This Agreement constitutes the
entire agreement and understanding of the parties hereto with respect to the
subject matter hereof and supersedes all prior agreements and undertakings, both
written and oral, with respect to the subject matter hereof, except for the
Confidentiality Agreement.
 


  3
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date first written above.



 
Investors Bancorp, Inc.
         
By:  /s/ Kevin Cummings                                         
 
Name:  Kevin Cummings
 
Title:    President and Chief Executive Officer
     
Investors Bank
         
By:  /s/ Kevin Cummings                                          
 
Name:  Kevin Cummings
 
Title:    President and Chief Executive Officer
         
The Bank of Princeton
         
By:    /s/ Edward J. Dietzler                                       
 
  Name: Edward J. Dietzler
 
 Title:  President
                               


 
 
 
 
 
 
 
4